SILER, Circuit Judge,
dissenting.
I believe that the officers impounded the Cadillac in accordance with the Flint Police Department Regulation 4/020.3-1. The vehicle was clearly rendered unattended as a result of the police action. It is true, as the majority asserts, that Richards parked the car in Dixon’s front yard and rushed into her house. To some extent, he was still attending to the vehicle while he was in the house. It was only after he was arrested that the vehicle was unattended. Moreover, I respectfully disagree with the majority’s conclusion that because Dixon did not ask the officers to remove the illegally parked vehicle from her property, one can infer that in some way Richards turned over custody of the vehicle to her.
When Richards was arrested, the police properly could impound the Cadillac. Whether they searched the Cadillac before calling the wrecker is of no consequence, so long as they intended to impound the vehicle. See, e.g., United States v. Harvey, 16 F.3d 109, 112 (6th Cir.1994); United States v. Thomas, 11 F.3d 620, 628 (6th Cir.1993). Much is made of the fact that the true owner, Richards’ mother, appeared on the scene and asked that she be allowed to take possession of the Cadillac. The officers probably should have turned over custody of the car to her at that time. However, before she arrived, Officer Simpson had already peered through the window of the Cadillac and had seen the firearm sticking out from under the driver’s seat and had seized the pistol. There was nothing improper about Simpson’s looking through the window of the car. Once he saw the handgun in plain view, he could lawfully remove it. See United States v. Hensley, 469 U.S. 221, 235, 105 S.Ct. 675, 83 L.Ed.2d 604 (1985); Texas v. Brown, 460 U.S. 730, 738, 103 S.Ct. 1535, 75 L.Ed.2d 502 (1983). Had Mrs. Richards appeared earlier on the scene, it may have been appropriate for the court to have suppressed any evidence taken as a result of a search subsequent to her taking custody of the vehicle. However, that did not happen. For all these reasons, I *672would reverse the suppression of the firearm seized from the Cadillac.